Per curiam.
John R. Gaughen is an attorney licensed to practice law in the State of Georgia. He filed a petition for voluntary discipline in the form of a letter to a member of the State Disciplinary Board. Rule 4-203 (i), Rules and Regulations for the Organization and Government of the State Bar of Georgia. 241 Ga. 643, 746. The response of the State Bar of Georgia contains an allegation that it neither admits nor denies the contents of respondent’s petition for voluntary discipline, but has no reason to doubt the accuracy thereof. The response alleges that the facts admitted by respondent constitute violations of Standards 3 and 4 of Rule 4-102 of the Georgia Bar Rules. Attached to the response of the State Bar is a copy of a memorandum of complaint dated May 18,1983 setting forth facts discovered through investigation. Respondent admits the truth of these facts in his petition.
Respondent was an attorney first in one law firm, and then in another. As a result of false expense vouchers and false billings of time for services which were not actually rendered by respondent the two firms billed clients for the unauthorized sums. The total amount improperly billed was $5,081.15. After discovery of the matter the law firms reimbursed the clients. Respondent has given his promissory notes to reimburse the law firms.
The State Bar recommended to the State Disciplinary Board that respondent’s petition for voluntary discipline be accepted but declined to make any recommendation as to the appropriate discipline. The State Disciplinary Board has recommended that respondent receive a public reprimand.
We hold that the violation involved is of such a serious nature we cannot follow the recommendation of the State Disciplinary Board.
IT IS THEREFORE ORDERED that effective November 1, 1983, John R. Gaughen be suspended from the practice of law for a *533period of 30 days and that during said period he physically remain away from his law office.
Decided October 12, 1983.
Omer W. Franklin, Jr., General Counsel State Bar, George E. Hibbs, Assistant General Counsel State Bar, for State Bar of Georgia.

It is so ordered.


All the Justices concur.